Exhibit 10.12




TWELFTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT
This TWELFTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Amendment”) is dated as of May 12, 2017, and is entered into by and among
TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation (“Parent”), VOYETRA TURTLE BEACH, INC., a Delaware corporation
(“Voyetra”; and together with Parent, individually, “US Borrower,” and
individually and collectively, jointly and severally, “US Borrowers”), TURTLE
BEACH EUROPE LIMITED, a company limited by shares and incorporated in England
and Wales with company number 03819186 (“Turtle Beach,” also referred to
hereinafter as “UK Borrower”; and together with US Borrowers, individually,
“Borrower,” and individually and collectively, “Borrowers”), VTB HOLDINGS, INC.,
a Delaware corporation (“VTB” or “US Guarantor”; and together with US Borrowers,
individually, a “UK Guarantor,” and individually and collectively, jointly and
severally, “UK Guarantors”; UK Guarantors and US Guarantor, individually, a
“Guarantor,” and individually and collectively, “Guarantors”), the financial
institutions party hereto as lenders (collectively, “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, as administrative agent,
collateral agent and security trustee for Lenders (in such capacities, together
with its successors and assigns in such capacities, “Agent”).
WHEREAS, Borrowers, Guarantors, Agent, and Lenders have entered into that
certain Loan, Guaranty and Security Agreement (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”), dated as of March
31, 2014; and
WHEREAS, Borrowers have requested that Agent and Lenders agree to enter into
certain amendments to the Loan Agreement.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I

DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.
ARTICLE II    

AMENDMENTS TO LOAN AGREEMENT
2.01.    New/Amended Definition.
(a)    Section 1.1 of the Loan Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
Dutch Pledge: a pledge of its Inventory under Dutch law executed by Borrower in
favor of Agent, for the benefit of the Secured Parties.
Dutch Security Agreement: the Dutch Pledge and each pledge agreement or other
similar agreement, instrument or document governed by the laws of the
Netherlands now or hereafter securing (or given with the intent to secure) any
Obligations.
Twelfth Amendment: that certain Twelfth Amendment to Loan, Guaranty and Security
Agreement, dates as of May 12, 2017, by and among Borrowers, Guarantors, Lenders
and Agent.





--------------------------------------------------------------------------------




Twelfth Amendment Effective Date: as defined in the Twelfth Amendment.
(b)    The definitions of “Eligible UK In-Transit Inventory” and “Security
Documents” set forth in Section 1.1 of the Loan Agreement are hereby amended by
deleting them in their entirety and replacing them with the following:
Eligible UK In-Transit Inventory: Inventory owned by a UK Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from with
respect to a UK Revolver Loan, a foreign location to a location of the
applicable UK Borrower within the United Kingdom or the Netherlands that Agent,
in its Permitted Discretion, deems to be Eligible UK In-Transit Inventory.
Without limiting the foregoing, no Inventory shall be Eligible UK In-Transit
Inventory unless it (a) is subject to a negotiable Document showing Agent (or,
with the consent of Agent, the UK Borrower) as consignee, which Document is in
the possession of Agent or such other Person as Agent shall approve; (b) is
fully insured in a manner satisfactory to Agent; (c) is not sold by a vendor
that has a right to reclaim, divert shipment of, repossess, stop delivery, claim
any reservation of title or otherwise assert Lien rights against the Inventory,
or with respect to whom UK Borrower is in default of any obligations; (d) is
subject to purchase orders and other sale documentation satisfactory to Agent,
and title has passed to UK Borrower; (e) is shipped by a common carrier that is
not affiliated with the vendor and is not subject to Sanctions or any specially
designated nationals list maintained by OFAC; and (f) is being handled by a
customs broker, freight-forwarder or other handler that has delivered a Lien
Waiver.
Security Documents: the Guaranties, Mortgages, UK Security Agreements, Dutch
Security Agreements, Deposit Account Control Agreements, IP Security Agreements
and all other documents, instruments and agreements now or hereafter securing
(or given with the intent to secure) any Obligations.
2.02.    Amendment to Schedule 1.1C. Schedule 1.1C to the Loan Agreement is
hereby deleted in its entirety and Schedule 1.1C attached hereto is hereby
inserted in lieu thereof.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
Each Obligor hereby represents and warrants to Agent and each Lender, as of the
date hereof, as follows:
3.01.    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties set forth in Section 9 of the Loan Agreement
and in each other Loan Document are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date.
3.02.    No Defaults. After giving effect to this Amendment, each Obligor is in
compliance with all terms and conditions of the Loan Agreement and the other
Loan Documents on its part to be observed and performed and no Default or Event
of Default has occurred and is continuing.
3.03.    Authority and Pending Actions. The execution, delivery, and performance
by each Obligor of this Amendment has been duly authorized by each such Obligor
(as applicable) and there is no action pending or any judgment, order, or decree
in effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement or the other Loan Documents.


2

--------------------------------------------------------------------------------




3.04.    Enforceability. This Amendment constitutes the legal, valid, and
binding obligation of each Obligor, enforceable against each such Obligor in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
other similar laws affecting the enforcement of creditors’ rights or by the
effect of general equitable principles.
ARTICLE IV    

CONDITIONS PRECEDENT AND FURTHER ACTIONS
4.01.    Conditions Precedent. This Amendment shall not be binding upon Agent,
Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance satisfactory to Agent (such date, the
“Twelfth Amendment Effective Date”):
(a)    The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof, after giving effect to this Amendment, as if made on such
date, except for such representations and warranties limited by their terms to a
specific date;
(b)    Obligors shall have delivered to Agent a fully-executed copy of an
amendment to the Term Loan Agreement substantially similar to this Amendment
(the “Sixth Amendment to Term Loan Agreement”) and otherwise acceptable to Agent
and Lenders;
(c)    Agent shall have received a Lien Waiver from the UK Borrower’s warehouse
operator in the Netherlands;
(d)    UK Borrower shall have delivered to Agent duly executed counterparts of a
Dutch law pledge of its Inventory (the “Dutch Pledge”);
(e)    Agent shall have received a certificate of a director of the UK Borrower,
certifying (i) either (A) that the UK Borrower’s Organic Documents have not been
amended since they were last delivered to the Agent; or (B) that attached copies
of the UK Borrower’s Organic Documents are true and complete, and in full force
and effect, without amendment except as show; (ii) that an attached copy of
resolutions of its board of directors and all the holders of its Equity
Interests authorizing execution and delivery of the Dutch Pledge, this Amendment
and any documents ancillary to the Dutch Pledge or this Amendment, is true and
complete, and that such resolutions are in full force and effect, were duly
adopted, have not been amended, modified or revoked, and constitute all
resolutions adopted with respect to this Amendment; and (iii) to the title, name
and signature of each Person authorized to sign the Dutch Pledge, this Amendment
and any documents ancillary to the Dutch Pledge or this Amendment;
(f)    Agent shall have received written opinions in form and substance
reasonably satisfactory to Agent from Norton Rose Fulbright LLP as to Dutch and
English law; and
(g)    Each Obligor shall have delivered to Agent duly executed counterparts of
this Amendment which, when taken together, bear the authorized signatures of
Obligors, Agent and Lenders;
4.02.    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to affect the
purposes of this Amendment.
ARTICLE V    

COSTS AND EXPENSES
5.01.    Without limiting the terms and conditions of the Loan Documents,
notwithstanding anything in the Loan Documents to the contrary, Obligors jointly
and severally agree to pay on demand: (a) all reasonable costs


3

--------------------------------------------------------------------------------




and expenses incurred by Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant
to this Amendment and any and all subsequent amendments, modifications, and
supplements to this Amendment, including, without limitation, the reasonable
costs and fees of Agent’s legal counsel; and (b) all reasonable costs and
expenses reasonably incurred by Agent in connection with the enforcement or
preservation of any rights under the Loan Agreement, this Amendment, and/or the
other Loan Documents, including, without limitation, the reasonable costs and
fees of Agent’s legal counsel.
ARTICLE VI    

MISCELLANEOUS
6.01.    No Course of Dealing. The amendments and consents set forth herein are
a one-time accommodation only and relate only to the matters set forth in
Article II herein. The amendments and consents are not amendments or consents to
any other deviation of the terms and conditions of the Loan Agreement or any
other Loan Document unless otherwise expressly agreed to by Agent and Lenders in
writing.
6.02.    Cross-References. References in this Amendment to any Section are,
unless otherwise specified, to such Section of this Amendment.
6.03.    Instrument Pursuant to Loan Agreement. This Amendment is a Loan
Document executed pursuant to the Loan Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered, and applied in
accordance with the terms and provisions of the Loan Agreement. Any failure by
Obligors to comply with any of the terms and conditions of this Amendment shall
constitute an immediate Event of Default.
6.04.    Acknowledgment of Obligors. Each Obligor hereby represents and warrants
that the execution and delivery of this Amendment and compliance by such Obligor
with all of the provisions of this Amendment: (a) are within the powers and
purposes of such Obligor; (b) have been duly authorized or approved by the board
of directors (or other appropriate governing body) of such Obligor; and (c) when
executed and delivered by or on behalf of such Obligor will constitute valid and
binding obligations of such Obligor, enforceable in accordance with its terms.
Each Obligor reaffirms its obligations to perform and pay all amounts due to
Agent or Lenders under the Loan Documents (including, without limitation, its
obligations under any promissory note evidencing any of the Loans) in accordance
with the terms thereof, as amended and modified hereby.
6.05.    Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to Agent, for the benefit of Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.
6.06.    Parties, Successors and Assigns. This Amendment represents the
agreement of Obligors, Agent and each Lender signatory hereto with respect to
the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Obligors, Agent,
Lenders, and their respective successors and assigns, except that (a) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (b) any assignment by a Lender must be made in
compliance with Section 14.3 of the Loan Agreement.


4

--------------------------------------------------------------------------------




6.07.    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may be executed and delivered by facsimile or
electronic mail, and will have the same force and effect as manually signed
originals.
6.08.    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
6.09.    Miscellaneous. This Amendment is subject to the general provisions set
forth in the Loan Agreement, including, but not limited to, Sections 15.14,
15.15, and 15.16.
6.10.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
6.11.    Release.
(a)    EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT,
LENDERS AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH, A
“CLAIM”) THAT SUCH OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED
PERSON ON THE DATE OF THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE
AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH (1)
OCCURRED PRIOR TO OR ON THE DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF OR
IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENT.
(b)    EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
(c)    EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO
SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.
6.12.    Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.
6.13.    Amendment to Term Loan Agreement. Each of the undersigned Lenders and
Agent hereby acknowledge that as of the Twelfth Amendment Effective Date,
Obligors, Term Agent and Term Loan Lenders are


5

--------------------------------------------------------------------------------




agreeing to the Sixth Amendment to Term Loan Agreement, in the form attached
hereto as Annex I. Agent and Lenders hereby acknowledge and consent to the Sixth
Amendment to Term Loan Agreement, including, without limitation, for purposes of
the Intercreditor Agreement.
[Remainder of Page Intentionally Left Blank]


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.
BORROWERS:
TURTLE BEACH CORPORATION, a Nevada corporation,
formerly known as Parametric Sound Corporation
By:
/s/ John Hanson    
Name:    John Hanson
Title:    Chief Financial Officer

VOYETRA TURTLE BEACH, INC.,
a Delaware cooperation
By:
/s/ John Hanson    
Name:    John Hanson
Title:    Chief Financial Officer    

TURTLE BEACH EUROPE LIMITED,
a company limited by shares and incorporated in England and Wales with company
number 03819186
By:
/s/ John Hanson    
Name:    John Hanson
Title:    Chief Financial Officer    






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Agent and Lender
By:
/s/ Matthew Van Steenhuyse    
Name:    Matthew Van Steenhuyse
Title:    Senior Vice President







--------------------------------------------------------------------------------





GUARANTOR CONSENT
The undersigned hereby consents to the foregoing Amendment and hereby (a)
confirms and agrees that notwithstanding the effectiveness of the foregoing
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of the foregoing
Amendment, each reference in any Loan Document to the “Loan Agreement,”
“thereunder,” “thereof” or words of like import shall mean and be a reference to
the Loan Agreement, as amended by the foregoing Amendment, (b) confirms and
agrees that the pledge and security interest in the Collateral granted by it
pursuant to any Security Documents to which it is a party shall continue in full
force and effect, (c) acknowledges and agrees that such pledge and security
interest in the Collateral granted by it pursuant to such Security Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby, and (d) agrees to be bound by the release
set forth in Section 7.11 of the Amendment.
VTB HOLDINGS, INC.,
a Delaware corporation
By:
/s/ John Hanson    
Name:    John Hanson
Title:    Chief Financial Officer    









--------------------------------------------------------------------------------





ANNEX I
Sixth Amendment to Term Loan Agreement
Attached hereto


